Citation Nr: 0609199	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-16 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
hypertension.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1986.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 decision of the Philadelphia, Pennsylvania, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran does not have diastolic blood pressure 
predominantly 110 or more or systolic blood pressure 
predominantly 200 or more.


CONCLUSION OF LAW

The criteria are not met for an initial rating greater than 
10 percent for hypertension.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

More recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) addressed the 
applicability of the VCAA notice requirements to situations, 
such as in this case, where VA has granted service connection 
for a disability, but the veteran disagrees with the initial 
rating assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (Vet. App. March 6, 2003).  The Court 
found that the notice requirements are also applicable to the 
initial disability rating assigned.  Id. at *12.

The Court also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. at 119-20.  This timing requirement also applies to 
the elements of the claim that relate to the initial 
disability rating assigned.  Dingess, 2006 WL 519755, at *13.

In this case, the veteran was provided VCAA notice in a June 
2002 letter (VCAA letter).  The RO denied service connection 
for hypertension in a July 2002 decision and, in response, 
the veteran filed a notice of disagreement (NOD) in October 
2002.  But in a more recent June 2003 decision, the RO 
granted service connection for hypertension and assigned an 
initial 10 percent disability rating retroactively effective 
as of May 2, 2002, the date of receipt of his claim for this 
condition.  In August 2003, he filed another NOD requesting a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  So he received VCAA notice prior to the initial 
adjudication of his claim in July 2002 and before the June 
2003 decision at issue assigning the initial 10 percent 
rating, thus complying with the preferred sequence of events 
specified in Pelegrini II.  The RO sent him another VCAA 
letter in October 2003 before denying his request for a 
higher initial rating in February 2004.

The VCAA letters summarized the evidence needed to 
substantiate the veteran's claims for service connection and 
a higher initial rating.  Both letters described the VA's 
duty to assist and specified the evidence he was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters, taken together, clearly satisfy the first three 
"elements" of the notice requirement under Pelegrini II.

Although the VCAA letters do not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (Requesting 
additional evidence supportive of the claim rather than 
evidence that pertains does not have the natural effect of 
producing prejudice.  The burden is on the claimant in such a 
situation to show that prejudice actually exists).

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection and an 
increased rating, as well as the examples of evidence 
necessary to establish an increased rating.  But he was not 
provided notice of the type of evidence necessary to 
establish an effective date.  Despite the inadequate notice 
provided him on this latter element, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction (i.e., RO), 
the Board must consider whether the veteran has been 
prejudiced thereby).  This is because, for the reasons and 
bases discussed below, the Board is denying his request for a 
higher initial rating, so any concerns over the effective 
date of the higher rating, in turn, are rendered moot.

Here, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.

Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  A specific diagnostic code will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See 
Fenderson, 12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2005).

Specific rating criteria

The veteran's hypertension is currently rated as 10-percent 
disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).

The Board notes that, effective January 12, 1998, regulatory 
changes were made to the schedule for rating cardiovascular 
disorders - including hypertension.  Here, though, the 
veteran's initial claim for service connection was received 
in May 2002, after the amended regulations became effective.  
Thus, his claim will be evaluated in accordance with the 
amended regulations only.  See 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).

Under the current rating criteria for hypertensive vascular 
disease (hypertension and isolated systolic hypertension), 
the current 10 percent rating requires diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 
160 or more, or a history of diastolic pressure predominantly 
100 or more and continuous medication required for control.  
The next higher rating, 20 percent, requires diastolic 
pressure that is predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  The disability will be 
rated at 40 percent with diastolic pressure predominantly 120 
or more and at 60 percent with diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.101, Diagnostic 
Code 7101 (2005).

Note (1) to Diagnostic Code 7101 states that hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days and 
that the term hypertension means that the diastolic blood 
pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  Note (2) says to evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.

Analysis

The reports of VA examinations and treatment records indicate 
the veteran has a diagnosis of mild hypertension, 
uncomplicated and treated with medication.

The record on appeal contains numerous blood pressure 
readings for the veteran.  From May 2002 to November 2003, 
there are at least 28 readings recorded in VA emergency and 
outpatient records.  Out of the 28 readings, his blood 
pressure had a range of 102-188 (systolic)/76-114 (diastolic) 
with no systolic readings 200 or higher and only two 
diastolic readings 110 or higher.  These two diastolic 
readings over 110 were taken in September 2002 and March 
2003.

The record also contains the reports of two VA examinations, 
dated in June 2002 and November 2003.  The June 2002 
examination includes a blood pressure reading of 140/90.  
Whereas the November 2003 examination records readings of 
170/90 and 160/100.

The most recent blood pressure readings in the veteran's 
claims file, included in a VA outpatient record dated in 
December 2003, are 188/110, 187/113, 204/199, and 172/95.  
Out of these four readings, there is one systolic reading 
over 200 and three diastolic readings 110 or higher.  Bear in 
mind, however, these readings were all taken on the same day, 
so this is an isolated incidence of noticeably increased 
blood pressure.  Under Note (1) to Diagnostic Code 7101, 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Although the veteran 
already has been diagnosed with hypertension - and, indeed, 
service connected for it, Note (1) to DC 7101 emphasizes that 
his blood pressure readings should not be interpreted in 
isolation.  Therefore, to warrant a higher disability rating 
of 20 percent under Diagnostic Code 7101, there must be 
diastolic pressure readings predominantly 110 or more, or 
systolic pressure readings predominantly 200 or more.  This 
is not the situation here.  Considering that the record 
includes at least 31 blood pressure readings in total, with 
only five diastolic readings 110 or higher, and only one 
systolic reading 200 or higher, the readings in the aggregate 
do not meet the requirements for a 20 percent rating.  
Rather, because there are 18 systolic readings between 160 
and 200, out of 31 readings total, the Board finds that the 
clinical findings of record more closely approximate the 
criteria for a 10 percent rating under Diagnostic Code 7101.  
38 C.F.R. § 4.7.

Fenderson considerations

As mentioned, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court discussed the concept of the "staging" of ratings 
- finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Here, though, the Board finds that at no time since the 
effective date of the grant of service connection, May 2, 
2002, has the veteran met or more nearly approximated the 
criteria for a disability rating greater than 10 percent for 
his hypertension.  As the factual background makes clear, his 
hypertension has never approached that which would allow for 
the assignment of a higher rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
particular case.




ORDER

The claim for an initial rating greater than 10 percent for 
hypertension is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


